DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 01/04/2019 and 03/04/2019. It is noted, however, that applicant HAS NOT filed a certified copy of the FRANCE 1900066 01/04/2019 and  FRANCE 1902202 03/04/2019 applications as required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 11/08/2022 has been entered. Claims 1, 2, 5, 6, and 8 were amended. Claims 1-12 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed on 07/15/2022. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Azizian (PG-Pub. US 20190282307) and Kim (PG-Pub. US 20040151379) .

Regarding claim 1:
Su teaches: a device for the qualitative evaluation of human organs (FIGS. 1-2; ¶ [0019] “FIG. 2 depicts is a computer-implemented system 20 for detecting or diagnosing an undesirable medical condition of a liver in a subject”), comprising:
an image processor (FIG. 2, image processor 23) configured to extract at least a portion of the organ image from the captured image (FIGS. 1,  ¶ 0014]; step 14; and FIG. 2, ¶ [0020] “…The image processor 23 is configured to receive scan data 22 from the imaging device 21 and in turn extracts image data 24 representing the liver from the scan data.”);
mean (FIG. 2, data analyzer 25) for estimating, from the extracted image, the health of the internal organ (FIG. 1; ¶ [0018], step 18; and FIG. 2. ¶ [0020] “…The data analyzer 25 determines various measures of the liver from the image data 24 and then computes the random variables of the statistical model 26. In this way, the data analyzer 25 generates a quantitative output (e.g., probability) indicative of a medical condition of the liver from the statistical model.”);
Although Su teaches: (FIG. 1, ¶ [0013], step 12;  and FIG. 2, ¶ [0019] “…The imaging device 21 is configured to capture scan data of the subject using, for example, computed tomography. Again, other types of imaging devices are contemplated by this disclosure”).
Su does not specifically teach: a camera for capturing light in the visible spectrum reflected from a visually exposed internal organ, said camera is configured to obtain an image of said internal organ by color photography or color videorecording, the internal organ being visually exposed in a donor's body or already collected or placed in a hypothermic, normothermic and/or subnormothermic graft perfusion machine at the time of image capture.
However, in a related field, Azizian teaches: a camera for capturing light in the visible spectrum reflected from a visually exposed internal organ, said camera is configured to obtain an image of said internal organ by color photography or color videorecording, the internal organ being visually exposed in a donor's body or already collected or placed in a hypothermic, normothermic and/or subnormothermic graft perfusion machine at the time of image capture (¶ [0221] “deploying fluorescein material on at least one of an organ under surgery and a surgical tool; ¶ [0222] illuminating the organ, the surgical tool, or both, with a visual light source and a fluorescent light source, the fluorescent light source corresponding to an excitation wavelength of the fluorescent material; ¶ [0223] capturing and digitizing images resulting from the illumination by the visual light source and the fluorescent light source”);
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su to incorporate the teachings of Azizian by including: a camera for capturing light in the visible spectrum reflected from a visually exposed internal organ in order to capture the image during surgery when access to the internal organ is available to track the organ’s condition during surgery.
Su in view of Azizian does not specifically teach that the image processor configured to determine at least the color of the internal organ and the estimator configured to estimate the health of the internal organ based at least on the color of the organ.
However, in a related field, Kim teaches:  a health monitoring apparatus, an image acquisition unit 11 (similar to a camera for capturing an image of an exposed internal organ by photography), an image processing unit 13 (similar to the claimed image processor), and an image database 15, which may be integrated into a single apparatus or may be separately implemented.
Kim further teaches: the image processor configured to determine at least the color of the internal organ (¶ [0047] “…The characteristic detector 25 may detect characteristic factors such as a histogram of color values in a Hue Saturation Intensity (HSI) color coordinate system, an average of the color values, a deviation, entropy, and texture.“);
and the estimator configured to estimate the health of the internal organ based at least on the color of the organ (¶ [0048] “The comparator 27 compares the characteristic factors of the region of interest of the tongue image, which are detected by the characteristic detector 25, with characteristic factors of the region of interest of the basic template image that are stored in the tongue image database 15 according to health conditions or dates.” ¶ [0049] “The health condition determiner 29 has a data range for each characteristic factor with respect to a health condition, the range being set in advance, and determines the health condition of a current person using the result of the comparison provided from the comparator 27”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su and Azizian to incorporate the teachings of Kim by including: determine at least the color of the internal organ estimate the health of the internal organ based at least on the color of the organ in order to utilize some characteristic factors of an organ including the color to determine a disease or abnormality. 

Regarding claim 6:
Su in view of Kim teaches: a device according to claim 1 as applied above.
Kim further teach: wherein the means for estimating internal organ health comprises means for making a color histogram and means for comparing at least one color of said histogram with a standardized color (¶ [0047] “…The characteristic detector 25 may detect characteristic factors such as a histogram of color values in a Hue Saturation Intensity (HSI) color coordinate system, an average of the color values, a deviation, entropy, and texture.”¶ [0048] “The comparator 27 compares the characteristic factors of the region of interest of the tongue image, which are detected by the characteristic detector 25, with characteristic factors of the region of interest of the basic template image that are stored in the tongue image database 15 according to health conditions or dates.” ¶ [0049] “The health condition determiner 29 has a data range for each characteristic factor with respect to a health condition, the range being set in advance, and determines the health condition of a current person using the result of the comparison provided from the comparator 27”).
Regarding claim 8:
Su in view of Kim teaches: a device according to claim 1 as applied above.
Kim further teach: wherein the means for estimating internal organ health includes means for performing texture sampling and means for comparing at least one texture with a reference texture (¶ [0047] “…The characteristic detector 25 may detect characteristic factors such as a histogram of color values in a Hue Saturation Intensity (HSI) color coordinate system, an average of the color values, a deviation, entropy, and texture.”¶ [0048] “The comparator 27 compares the characteristic factors of the region of interest of the tongue image, which are detected by the characteristic detector 25, with characteristic factors of the region of interest of the basic template image that are stored in the tongue image database 15 according to health conditions or dates.” ¶ [0049] “The health condition determiner 29 has a data range for each characteristic factor with respect to a health condition, the range being set in advance, and determines the health condition of a current person using the result of the comparison provided from the comparator 27”).
Regarding claim 9:
Su in view of Kim teaches: a device according to claim 1 as applied above.
Kim further teach: wherein the camera for capturing an image is a mobile phone (¶ [0024] “The health monitoring apparatus may be integrated into a mobile communication equipment having a digital camera”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su to incorporate the teachings of Kim by including: wherein the camera for capturing an image is a mobile phone in order to utilize portable devices such as a phone to capture images. 
Claim 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Azizian (PG-Pub. US 20190282307), Kim (PG-Pub. US 20040151379) and Taniguch (PG-Pub. US 20140303435).
Regarding claim 2:
Su in view of Azizian and Kim teaches: a device according to claim 1 as applied above. 
Su in view of Azizian and Kim does not specifically teach: which further comprises means for introducing into the donor's body at least one optical window of the camera as well as a light source for illuminating the internal organ, while maintaining sterility of a surgical field.
However, in a related field, Taniguch teaches: which further comprises means for introducing into the donor's body at least one optical window of the camera (an optical system such as an objective lens) as well as a light source for illuminating the donor's organ (FIG. 2, illumination unit 22) , while maintaining sterility of a surgical field (FIG. 2, ¶ [0032] “…an imaging element such as a CCD or a CMOS, which generates and outputs an imaging signal representing the inside of the subject from an optical image formed on a light receiving surface; and an optical system such as an objective lens, which is arranged on a light receiving surface side of the imaging element” it is acknowledged that when an endoscope enters the subject’s body, it is sterile, and in turn the subject’s inside would stay sterile as well and it is regarded as the surgical field).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su, Azizian, and Kim to incorporate the teachings of Kim by including at least one optical window of the camera as well as a light source for illuminating the donor's organ in order to be able to examine an organ internally by using an imaging device such an endoscope. 
Regarding claim 10:
Su in view of Azizian and Kim teaches: a device according to claim 1 as applied above. 
Su in view of Azizian and Kim does not specifically teach: wherein the camera means for capturing an image includes a flash light source and is configured to capture an image with triggering of the light source.
However, Taniguch teaches: wherein the camera means for capturing an image includes a flash light source and is configured to capture an image with triggering of the light source (FIG. 2 and 5, ¶ [0033] “The illumination unit 22 is realized by a light emitting diode (LED) or the like that emits light towards the inside of the subject when an image is captured.” The light source is only turned on during an image capture, then turned off, and images are only captured during discrete periods of time).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Azizian (PG-Pub. US 20190282307), Kim (PG-Pub. US 20040151379) and Purwar (PG-Pub. US 20180350071).
Regarding claim 3:
Su in view of Azizian and Kim teaches: a device according to claim 1 as applied above. 
Su in view of Azizian and Kim does not specifically teach: wherein the image processing comprises applying a trimming mask to the captured image.
However, in a related field, Purwar teaches: wherein the image processing comprises applying a trimming mask to the captured image (¶ [0054] “…Masking may occur before and/or after the image is segmented and/or bounded. In the present system, masking may be accomplished by replacing the pixels in a facial macro feature with pixels that have a uniform, non-zero (i.e., black), non-255 (i.e., white) RGB value… It is believed, without being limited by theory, that by masking the facial macro features with uniformly colored pixels or otherwise nondescript pixels, the CNN will learn to predict age using features other than the macro features (e.g., facial micro features such fine lines and wrinkles”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su, Azizian, and Kim to incorporate the teachings of Purwar by including wherein the image processing comprises applying a trimming mask to the captured image in order to segment the captured image to extract the desired area of interest. 
Regarding claim 4:
Su in view of Azizian, Kim, and Purwar teaches: a device according to claim 3 as applied above. 
Purwar further teaches: which comprises a generator for generating the trimming mask by processing the colors and/or contours in the captured image (¶ [0054] “…Masking may occur before and/or after the image is segmented and/or bounded. In the present system, masking may be accomplished by replacing the pixels in a facial macro feature with pixels that have a uniform, non-zero (i.e., black), non-255 (i.e., white) RGB value… It is believed, without being limited by theory, that by masking the facial macro features with uniformly colored pixels or otherwise nondescript pixels, the CNN will learn to predict age using features other than the macro features (e.g., facial micro features such fine lines and wrinkles”).
Regarding claim 5:
Su in view of Azizian, and Kim teaches: a device according to claim 1 as applied above. 
Su in view of Azizian, and Kim does not specifically teach: wherein the image processor is configured to detect at least one reflection on the surface of the internal organ in the captured image and to extract from the image at least one area having such reflection.
However, Purwar teaches: wherein the image processor is configured to detect at least one reflection on the surface of the organ in the captured image and to extract from the image at least one area having such reflection (FIG. 7, steps 702 and 706; any image capture is a reflection of light detected by the imaging device; therefore, the image received Fig. 7: 702 is the detection of light reflection from the skin organ. Then the landmark features detected Fig. 7: 708 are the area extracted from the image that light reflected on).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su, Azizian, and Kim to incorporate the teachings of Purwar by including wherein the image processor is configured to detect at least one reflection on the surface of the organ in the captured image and to extract from the image at least one area having such reflection in order to simply capture an image in the visible spectrum and extract information from the captured image. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Azizian (PG-Pub. US 20190282307), Kim (PG-Pub. US 20040151379) and Fu (PG-Pub. US 20190014884).
Regarding claim 7:
Su in view of Azizian, and Kim teaches: a device according to claim 6 as applied above. 
Su in view of Azizian, and Kim does not specifically teach: wherein each standardized color is carried by a color chart introduced into the field of the captured image.
However, in a related field, Fu teaches: wherein each standardized color is carried by a color chart introduced into the field of the captured image (¶ [0034] “the system configured to carry out the following steps: automatically detecting a color reference chart having color patches thereon in response to an input image of a user received from a device having a digital camera; reading a pixel value for each of the color patches; comparing the detected information from the color reference chart to pixel values of a stored reference color chart captured under a golden standard system; sending a control system to calibrate parameters of the camera so that the input image is modified to meet the golden standard system to maintain color consistency”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su, Azizian, and Kim to incorporate the teachings of Fu by including wherein each standardized color is carried by a color chart introduced into the field of the captured image in order to use a reference histogram from a dataset of histograms of objects under different lighting conditions each having no alteration in colors to obtain a second image with the alteration removed in a region. See ¶ [0043] of Fu. 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Azizian (PG-Pub. US 20190282307), Kim (PG-Pub. US 20040151379) and Tanaka (US 5827176).
Regarding claim 11:
Su in view of Azizian, and Kim teaches: a device according to claim 1 as applied above. 
Su in view of Azizian, and Kim does not specifically teach: which further comprises a sterile cover configured to contain the camera and comprising a transparent and rigid image capture window to be positioned in front of a lens  of the camera.
However, in a related field, Tanaka teaches: which further comprises a sterile cover configured to contain the camera and comprising a transparent and rigid image capture window (FIG. 1, casing 1a, circular clear window) to be positioned in front of a lens  of the camera (column 4, lines 47-54, “Referring first to FIG. 1, there is shown a distal end portion of an endoscopic insertion instrument, incorporating an image sensor means according to the invention. More specifically, in FIG. 1, indicated at 1 is an endoscopic insertion instrument, which is fitted with a rigid cylindrical end housing or casing 1a of a predetermined length at its distal end. The end casing 1a is formed of transparent synthetic resin material to provide a circular clear observation window all around” the endoscopic instrument is fitted within the casing 1a; therefore, it must always be sterile).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su, Azizian, and Kim to incorporate the teachings of Tanaka by including which further comprises a sterile cover configured to contain the camera and comprising a transparent and rigid image capture window to be positioned in front of a lens  of the camera in order to introduce an endoscopic insertion instrument into a body cavity of interest, in which it may come across a narrow constricted portion or portions along the path of insertion; therefore one skilled in art would be interested in a specific shape, sterile and rigid instrument with high durability. 
Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. 
On page 7, of the remarks filed, the Applicant argues the following:

    PNG
    media_image1.png
    370
    744
    media_image1.png
    Greyscale

The Examiner contends that Su is relied on to teach performing a visible color analysis of an internal organ. Su is merely relied on to teach a device to detect and diagnose a medical condition of an organ as disclosed in ¶¶ [0019] – [0020].

The applicant on page 7, further argues that Azizian teaches florescent imaging technique and a visible imaging technique that are inseparable. 
The examiner points out that The Applicant points out teachings from ¶ [0049] and [0088] of Azizian. These two paragraph include nothing about the techniques being inseparable and the Applicant has not provided any evidence regarding this claim. The examiners agrees that without the florescent imaging the invention of Azizian may perform crudely and not as accurately but nonetheless, the invention would still be operable. 
The applicant on page 8, further argues that the combination of Su and Azizian is not obvious. However, the Examiner respectfully disagrees, both inventions are in the same field of endeavor, they are both directed to analyzing and diagnosing an organ condition. One skilled in the art would explore the two options based on the need or goal to be achieved. The examiner reiterates that Su mere disclosure of non-invasive imaging does not constitute a teaching away from any alternative techniques such as invasive imaging.  
The applicant on page 9, further argues that the combination of Su teaches away from Azizian. The examiner respectfully disagrees. See the response on page 18 of the Non-final Office Action dated 07/15/2022.
The applicant on page 11, the combination of Su, Azizian, and Kim is not obvious. However, the Examiner respectfully disagrees, all three inventions are in the same field of endeavor, they are both directed to analyzing and diagnosing an organ/health condition.
The Applicant contends that the tongue does not correspond to an internal organ. However, the tongue can indeed be considered an internal organ. See below (https://isequalto.com/iet-app/ask-the-world/JGrx7872-Is-tongue-an-internal-or-external-body-part).


    PNG
    media_image2.png
    483
    1058
    media_image2.png
    Greyscale

Moreover, assuming arguendo, that Su is not combinable with Azizian and Kim or teaches away from the claimed invention, when considering that the tongue maybe regarded as an internal organ, Kim resolves any deficiencies Su may have and teaches every limitation that Su was relied on to teach because Kim teaches in FIG. 1, a health monitoring apparatus that includes a region of interest isolator (similar to an image processor configured to extract at least a portion of the internal organ's image; see ¶ [0046] of Kim) and a health condition determiner 29 (similar to means for estimating, from the extracted image, the health of the internal organ based at least on the color of the internal organ; see ¶ [0049] of Kim).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                           
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665